Citation Nr: 1201848	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating before December 13, 2008, and an initial rating higher than 10 percent from Decembere13, 2008, for a hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2008, the Board remanded the case for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in June 2009, the RO increased the rating for bilateral hearing loss from 0 percent to 10 percent, effective December 2008, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

FINDINGS OF FACT

1.  Before December 13, 2008, the hearing loss disability is manifested by level III auditory acuity in the right ear and level II auditory acuity in the left ear.

2.  Since December 13, 2008, the hearing loss disability is manifested by level II auditory acuity in the right ear and level IV auditory acuity in the left ear.
 




CONCLUSION OF LAW

The schedular criteria for an initial compensable rating before December 13, 2008, and for an initial rating higher than 10 percent after December 13, 2008, for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 






In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2005 and in September 2005.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for bilateral hearing loss.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in December 2005, in January 2007, and in December 2008.  

The reports of VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles-Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 



At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

The bilateral hearing loss disability was rated as noncompensable under 38 C.F.R. § 4.86, Diagnostic Code since a rating decision granted service connection in December 2005.  After a VA examination with audiological testing on December 13, 2008, the rating was increased to 10 percent.  

On VA examination in December 2005, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 25, 60, 50, and 50, respectively; and in the LEFT ear, 20, 40, 45, and 50, respectively.  The puretone threshold average was 46 in the right ear and 39 in the left ear.  Speech discrimination was 88 percent in the right ear and 92 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 46 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and the speech discrimination score of 88 is in the range between 84 and 90 percent.  For the left ear, the average 39 puretone decibel loss is in the range between 0 and 41 average puretone decibel and the speech discrimination score of 92 is at the end of the range of between 92 and 100 percent, which yields a numeric designation of I. 

Entering the resulting numeric designations of II for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

On VA examination in January 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 20, 50, 45, and 40, respectively; and in the LEFT ear, 25, 45, 60, and 55, respectively.  The puretone threshold average was 39 in the right ear and 46 in the left ear.  Speech discrimination was 80 percent in the right ear and 84 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of III for the right ear as the average 39 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 80 is in the range between 76 and 82 percent.  For the left ear, the average 46 puretone decibel loss is in the range between 42 and 49 average puretone decibel and the speech discrimination score of 84 is at the end of the range of between 84 and 90 percent, which yields a numeric designation of II. 

Entering the resulting numeric designations of III for the right ear and II for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  





On VA examination on December 13, 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 40, 50, 55, and 60, respectively; and in the LEFT ear, 40, 50, 55, and 65, respectively.  The puretone threshold average was 51 in the right ear and 53 in the left ear.  Speech discrimination was 84 percent in the right ear and 80 percent in the left ear.  Following this examination, the RO increased the rating to 10 percent, effective December 22, 2008.  

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 51 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score 84 is at the end of the range between 84 and 90 percent.  For the left ear, the average 53 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 80 is in the range between 76 and 82 percent.   which yields a numeric designation of IV. 

Entering the resulting numeric designations of II for the right ear and IV for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

In increasing the rating to 10 percent, the RO relied on a speech discrimination score of 80 percent in each ear.  The record shows that the speech discrimination score was 84 percent in the right ear and only 80 percent in the left ear, which does not equate to a 10 percent rating.  In this decision, the Board finds only that the Veteran is not entitled to a rating higher than 10 percent.




In sum, before the VA examination on December 13, 2008, the schedular criteria for a compensable rating under Diagnostic Code 6100 have not been met, and since that date, the Veteran has not met the criteria for a rating higher than 10 percent under the schedular criteria for Diagnostic Code 6100.  

For the foregoing reasons, the preponderance of the evidence is against a compensable schedular rating before December 13, 2008, and a schedular rating higher than 10 percent since December 13, 2008, for a bilateral hearing loss disability, and the benefit- of- the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable rating before December 13, 2008, and a rating higher than 10 percent after December 13, 2008, for a hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


